Citation Nr: 1204894	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-09 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a left shoulder disability.  

3.  Entitlement to an increased initial rating for right upper extremity thoracic outlet syndrome, rated as noncompensable prior to November 10, 2009, and as 40 percent disabling since November 10, 2009.  

4.  Entitlement to an increased initial rating for left upper extremity thoracic outlet syndrome, rated as noncompensable prior to November 10, 2009, and as 30 percent disabling since November 10, 2009.  

5.  Entitlement to a total rating based on individual unemployability (TDIU) prior to November 10, 2009.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1979.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In December 2008, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

Because the claims for increased initial ratings for right upper extremity and left upper extremity thoracic outlet syndrome on appeal follow the grants of service connection, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).

The Board notes that the Veteran also appealed a claim of service connection for a cervical spine disability and a claim for entitlement to a total disability rating based on individual unemployability (TDIU) that the RO denied in a rating decision.  Subsequent rating decisions granted the claims for service connection for a cervical spine disability and entitlement to a TDIU from November 10, 2009.  These grants represent full grants of the benefits sought on appeal for these issues.  Therefore, these issues are not before the Board.  The issue of a TDIU prior to November 10, 2009, however does remain on appeal and the issue has been recharacterized as set forth on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claims.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

On VA examination in January 2007, the Veteran was diagnosed with bilateral shoulder impingement with acromioclavicular degenerative changes confirmed by x-ray.  The examiner noted that the Veteran's shoulder symptoms were probably related to impingement and not related to the thoracic outlet syndrome that he was treated for in service.  However, no rationale was provided for this opinion.  The Board finds that the January 2007 VA examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  

VA obtained additional opinions addressing the etiology of these complaints in February 2011 and June 2011.  The examiner noted acromioclavicular arthritis of the shoulders on x-ray but stated that this was clinically asymptomatic.  He found that the Veteran did not have orthopedic disease involving either of the shoulders and therefore opined that the Veteran's bilateral shoulder disability was non-existent and not caused by his period of service.  Significantly, however, arthritis is listed in the regulations as a chronic disease for which service connection can be granted.  See 38 C.F.R. §§ 3.307, 3.309.  The fact that it causes no functional impairment goes to the rating that might be assigned, but arthritis of the shoulders cannot properly be explained as "no orthopedic disease" of the shoulders for the purposes of adjudication.  The question remains, whether the arthritis is related to service or any service connected disability.  

Moreover, the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability present at any time since the filing of the claim, even if no disability is present at the time of the claims adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Even though the February 2011 and June 2011 VA examiner found no shoulder disabilities, the Veteran had received earlier diagnoses for shoulder disabilities, and as noted, arthritis was found on this examination.  The February 2011 and June 2011 examiner did not consider the January 2007 VA examination diagnoses of bilateral shoulder impingement with acromioclavicular degenerative changes and provide an opinion as to whether this disability was related to the Veteran's period of service, and therefore that opinion is inadequate.  Accordingly, the Board finds that the January 2011 VA examination is also inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As it remains unclear to the Board whether the Veteran's left shoulder and right shoulder disabilities are related to his period of active service, the Board finds that a remand for an additional examination and opinion is necessary in order to fairly decide the merits of the Veteran's claims.

Furthermore, during the December 2008 Travel Board hearing, the Veteran's representative suggested that the claims for increased initial ratings for right upper extremity and left upper extremity thoracic outlet syndrome should include consideration of 38 C.F.R. § 3.321.  This should also be done for the TDIU claim.  Therefore, in May 2009, the Board remanded the claims for increased initial ratings, in pertinent part, so that the RO could adjudicate whether these claims met the criteria for submission for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2011).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  There was no adjudication of whether the claims for increased initial ratings for right upper extremity and left upper extremity thoracic outlet syndrome or the TDIU prior to November 10, 1009, met the criteria for submission for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1), and therefore there was a failure to provide the findings requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the RO should adjudicate whether these claims for increased initial ratings or TDIU prior to November 10, 2009, meet the criteria for submission for extra-schedular consideration.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination of the shoulders.  All indicated studies must be conducted.  The examiner should specifically offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current right and left shoulder disabilities (to include arthritis) are related to his period of active service, and specifically, whether they are related to injuries he incurred in service from carrying 40 pound electronic transmitters and receivers.  It should also be indicated whether arthritis or any other findings are proximately due to or the result of service connected disorders or are aggravated (permanently made worse by) any service connected disorder.  

In this regard, the examiner should consider the Veteran's statements regarding the in-service injuries; the Veteran's statements of symptoms in service; and the Veteran's statements of continuous symptoms after service.  In determining whether the Veteran's current disabilities are related to his period of active service, the examiner should state whether the January 2007 diagnosis of bilateral shoulder impingement with acromioclavicular degenerative changes was appropriate, and whether this diagnosis is related to his active service.  The examiner should also provide an opinion as to the approximate date of onset of the Veteran's current shoulder disabilities.  The claims file should be made available to, and should be reviewed by, the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed.  The rationale for the opinions must be provided.
 
2.  Then, readjudicate the claims, and specifically consider whether the criteria for a referral for assignment of a higher rating on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1), have been met for the claims for increased initial ratings for right upper extremity, the left upper extremity thoracic outlet syndrome, and the TDIU prior to November 10, 2009.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case to the Veteran and his representative, and allow the appropriate time for response.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

